EXHIBIT 10.11

SERIES A PREFERRED STOCK, COMMON STOCK AND

WARRANT PURCHASE AGREEMENT

(Share Consideration)

THIS SERIES A PREFERRED STOCK, COMMON STOCK AND WARRANT PURCHASE AGREEMENT (this
“Agreement”) is made and entered into this 3rd day of July, 2006, by and between
VELOCITY EXPRESS CORPORATION, a Delaware corporation (the “Buyer”) and EXETER
CAPITAL PARTNERS IV, L.P., a Delaware limited partnership (the “Seller”).

W I T N E S S E T H:

WHEREAS, Seller is the owner of 65,617 shares (the “Shares”) of Series A
Preferred Stock, of CD&L, Inc., a Delaware corporation (the “Company”) which may
be converted into a total of 656,170 shares of Common Stock of the Company that
it acquired immediately prior to the execution and delivery of this Agreement
from the United States Business Administration as court appointed receiver for
Exeter Venture Lenders, L.P. (“Exeter Venture”); and

WHEREAS, Seller is also the owner of 328,084 additional shares (the “Common
Shares”) of Common Stock of the Company that it acquired immediately prior to
the execution and delivery of this Agreement from Exeter Venture; and

WHEREAS, Seller currently holds a Warrant pursuant to a Warrant Agreement (as
defined below) (the “Warrant”) entitling Seller to purchase up to 84,375 shares
of Common Stock of the Company that it acquired immediately prior to the
execution and delivery of this Agreement from Exeter Venture; and

WHEREAS, Seller desires to sell and transfer to Buyer and Buyer desires to
purchase and acquire from Seller, all of the Shares, Common Shares and the
Warrant, all upon the terms and conditions hereinafter set forth; and

WHEREAS, prior to the execution and delivery of this Agreement, the Board of
Directors of the Company has duly and validly taken all actions required to:
(a) approve the execution and delivery of that certain Agreement and Plan of
Merger of even date herewith, by and between the Company, Buyer and CD&L
Acquisition Corp., a Delaware corporation (the “Merger Agreement”); (b) prevent
any right issued pursuant to that certain Stockholder Protection Rights
Agreement, dated as of December 27, 1999 between the Company and American Stock
Transfer & Trust Company, as Rights Agent, and amended as of April 14, 2004 (the
“Stockholder Protection Rights Agreement”) from being exercisable pursuant to
the Stockholder Protection Rights Agreement as a result of the transactions
contemplated herein and under the Merger Agreement; (c) prevent any Separation
Time (as such term is defined in the Stockholder Protection Rights Agreement)
from occurring as a result of the transactions contemplated herein or under the
Merger Agreement; (d) waive any and all rights the Company



--------------------------------------------------------------------------------

may have under that certain Warrant Agreement dated as of January 29, 1999 by
and among the Company, Seller, Paribas (as defined below) and Exeter Venture
which would restrict, prevent or inhibit the consummation of the transactions
contemplated in this Agreement, including, without limitation, any right to
request a legal opinion from Seller or Paribas with respect to the transactions
contemplated in this Agreement pursuant to Section 14(b) of the Warrant
Agreement and any rights of first offer pursuant to Section 14(d) of the Warrant
Agreement; (e) waive any and all rights the Company may have under that certain
Restructuring and Exchange Agreement dated as of April 14, 2004 by and among the
Company, Seller, Paribas, Exeter Venture and the individuals listed therein as
“Investors” (the “Restructuring Agreement”) which would restrict, prevent or
inhibit the consummation of the transactions contemplated under this Agreement,
including, without limitation, any obligation of Seller or Paribas to provide an
opinion of counsel under Section 5.9 of the Restructuring Agreement in
connection with the transactions contemplated in this Agreement and the
obligation of any holder (“Holders”) of Series A Convertible Subordinated
Debentures (the “Debentures”) to provide an opinion of counsel under Section 6.9
of the Restructuring Agreement with respect to the transfer of the Debentures as
contemplated in the Series A Convertible Subordinated Debenture Purchase
Agreement by and between the Holders and Buyer; and (f) waive any rights which
the Company may own or posses to redeem the Shares under that certain
Certificate of Designations, Preferences and Rights of Series A Convertible
Redeemable Preferred Stock of CD&L, Inc. filed with the Secretary of State of
the State of Delaware on April 14, 2004 (the “Certificate of Designations”)
until the later of: (i) the expiration of the First Purchaser Restricted Period
(as defined in the Merger Agreement); and (ii) ten (10) days after the
expiration of the Second Purchaser Restricted Period (as defined in the Merger
Agreement), if any; and (g) waive the applicability of Section 203 of the
Delaware General Corporation Law with respect to the Company and the
transactions contemplated herein and under the Merger Agreement; and

WHEREAS, prior to the execution and delivery of this Agreement, BNP Paribas
(“Paribas”) or the “Investor”) has, conditioned upon the execution and delivery
of the Merger Agreement: (a) duly and validly consented to the sale and transfer
of the Shares, Common Shares and the Warrant from Seller to Buyer, as
contemplated by this Agreement; (b) waived any and all rights of co-sale which
the Investor may have in connection with the transactions contemplated hereunder
pursuant to that certain Stockholders Agreement dated April 14, 2004 by and
among the Company and certain stockholders of the Company (the “Stockholders
Agreement”) including, without limitation, any rights of co-sale under
Section 2.1 of the Stockholders Agreement; and (c) waived any and all tag along
rights which the Investor may have pursuant to the Warrant Agreement, including,
without limitation, any tag along rights under Section 15 of the Warrant
Agreement (the foregoing collectively referred to as the “Consent and Waiver”);
and

WHEREAS, prior to the execution and delivery of this Agreement and conditioned
upon the execution and delivery of the Merger Agreement, the Investor has, as a
holder of Preferred Stock and pursuant to Section 5.2(b) of the Stockholders
Agreement, consented to the Company entering into the Merger Agreement; and

WHEREAS, prior to the execution and delivery of this Agreement and conditioned
upon the execution and delivery of the Merger Agreement, the Investor and other
Stockholders (as

 

2



--------------------------------------------------------------------------------

such term is defined in the Stockholders Agreement) have waived any and all
rights of first refusal the Investor or other Stockholder may have in connection
with the transactions contemplated hereunder pursuant to the Stockholders
Agreement, including, without limitation, all rights of first refusal provided
for under Section 3.1 of the Stockholders Agreement.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained
and for other good and valuable consideration, the receipt and sufficiency of
which by each of the parties hereto is hereby acknowledged, it is agreed as
follows:

1. Purchase of Shares, Common Shares and Warrant; Purchase Price. Subject to the
terms and conditions hereinafter set forth, Seller agrees to assign, transfer
and deliver to Buyer, and Buyer agrees to purchase and acquire from Seller, on
the Closing Date, all of Seller’s right, title and interest in and to all the
Shares, Common Shares and the Warrant in exchange for 2,465,418 shares of Common
Stock of Buyer (the “Buyer Shares”). In connection with Buyer’s purchase from
Seller of the Shares, Common Shares and Warrants in exchange for the Buyer
Shares, Seller agrees to execute and deliver to Buyer the Terms and Conditions
for Exchange of Shares annexed hereto as Exhibit “A” (the “Terms and
Conditions”).

2. Closing.

(a) Closing. The closing (the “Closing”) of the transactions contemplated under
this Agreement shall take place upon execution and delivery of this Agreement
and each document or instrument to be delivered hereunder by each of the parties
hereto and delivery by Buyer of certificates representing the Buyer Shares (the
“Certificates”) and the simultaneous execution and delivery of the Merger
Agreement and funding of the Paying Agent with the Merger Consideration as
required thereunder (the “Closing Date”).

(b) Seller Closing Deliveries. At Closing, Seller shall deliver or cause Exeter
Venture to deliver to Buyer the following:

(i) an executed original of this Agreement;

(ii) the certificates representing the Shares, Common Shares and the Warrant (or
to the extent that such certificates representing the Shares, Common Shares and
the Warrant have been lost or destroyed, an affidavit of lost stock certificate
representing the Shares, Common Shares and the Warrant) together with a duly
executed Stock and Warrant Power transferring such Shares, Common Shares and
Warrant in the form attached hereto as Exhibit “B” (the “Stock and Warrant
Power”);

(iii) duly executed originals of the Terms and Conditions;

(iv) Duly executed original of the Registration Rights Agreement attached hereto
as Exhibit “C” (the “Registration Rights Agreement”); and

(v) a counterpart to the Consent and Waiver, duly executed by Seller.

 

3



--------------------------------------------------------------------------------

(c) Buyer Closing Deliveries. At Closing, Buyer shall deliver: (i) to Seller, an
executed original of this Agreement duly executed originals of the Terms and
Conditions, a duly executed original of the Registration Rights Agreement, and
the Certificates; and (ii) to the Company, an executed Waiver.

3. Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows:

3.1 Authorization. Seller is duly organized, validly existing and in good
standing under the laws of its state of organization. Seller has the full right,
power, legal capacity and authority to execute this Agreement and to perform all
of the agreements, undertakings, covenants, representations and warranties
herein contained. This Agreement has been duly executed and delivered by Seller
and constitutes Seller’s legal, binding and enforceable obligation, subject to
bankruptcy, insolvency, reorganization and other laws affecting creditors rights
generally, and subject to remedies, the enforcement of which vests in the
discretion of courts of equitable jurisdiction. Seller is not currently subject
to any voluntary and to its knowledge any involuntary, bankruptcy or insolvency
proceedings.

3.2 Title to Shares, Common Shares and Warrants. Seller is the sole owner of the
Shares, Common Shares and Warrants. Subject to the consents and waivers being
obtained as provided in the recitals to this Agreement, (a) Seller has the
unrestricted right to sell and transfer the Shares, Common Shares and Warrants
to Buyer and to assign its rights pursuant to the Accompanying Agreements (as
defined below) to Buyer, and (b) pursuant to the terms hereof Seller will
transfer and deliver to the Buyer the Shares, Common Shares and Warrants free
and clear of all liens, encumbrances, options, or other adverse claims (as
defined in Article 8 of the Uniform Commercial Code as in effect in the State of
New York) of any kind whatsoever.

3.3 No Violation. Subject to the consents and waivers that have been obtained as
provided in the recitals to this Agreement, the execution of this Agreement and
the delivery of the Shares, Common Shares and the Warrant by Seller to Buyer and
the performance by Seller of its respective obligations hereunder and the
consummation by Seller of the transactions contemplated by this Agreement will
not: (a) contravene any provision of the Certificate of Incorporation of Seller;
or (b) conflict with, result in any breach of, or constitute a default (or an
event which would, with the passage of time or the giving of notice or both,
constitute a default) under, or give rise to a right to terminate, amend,
modify, abandon or accelerate, the Warrant itself or any contract or agreement
which is applicable to or binding upon or enforceable against Seller.

3.4 Section 16 of the Exchange Act. If Seller is the beneficial owner of more
than 10% of any class of equity security of the Company and is subject to the
reporting and short-swing liability provisions of Section 16 of the Securities
Exchange Act of 1934 (the “Exchange Act”), Seller hereby represents and warrants
to Buyer that: (i) other than the purchase of the Shares, Common Shares and
Warrant from Exeter Venture, Seller has not acquired any securities of the
Company within the six (6) month period ending on the date of this Agreement;
(ii) the consummation of the transactions set forth herein by Seller will not
result in a nonexempt short-swing transaction under Section 16 of the Exchange
Act with respect to Seller; and (iii) consummation of the transactions set forth
herein by Seller will not result in liability under Section 16(b) of the
Exchange Act to Seller, Buyer or the Company.

 

4



--------------------------------------------------------------------------------

3.5 Exclusivity of Representations. EXCEPT AS PROVIDED HEREIN, SELLER EXPRESSLY
DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES.

4. Representations and Warranties of Buyer. Buyer hereby represents and warrants
to Seller as follows:

4.1 Authorization. Buyer is duly organized, validly existing and in good
standing under the laws of its state of organization and was not organized for
the specific purpose of acquiring the Shares, Common Shares or the Warrant.
Buyer has the full right, power, legal capacity and authority to execute this
Agreement and to perform all of the agreements, undertakings, covenants,
representations and warranties herein contained. The execution and delivery of
this Agreement and the issuance of the Senior Secured Note and Buyer Warrant has
been duly authorized by all necessary Buyer corporate action. This Agreement has
been duly executed and delivered by Buyer and constitutes Buyer’s legal, binding
and enforceable obligation, subject to bankruptcy, insolvency, reorganization
and other laws affecting creditors rights generally, and subject to remedies,
the enforcement of which vests in the discretion of courts of equitable
jurisdiction.

4.2 No Violation. Subject to the consents and waivers that have been obtained as
provided in the recitals to this Agreement, the execution of this Agreement and
the delivery of the Senior Secured Note and Buyer Warrant by Buyer to Seller and
the performance by Buyer of its respective obligations hereunder and the
consummation by Buyer of the transactions contemplated by this Agreement will
not: (a) contravene any provision of the Certificate of Incorporation of Buyer;
or (b) conflict with, result in any breach of, or constitute a default (or an
event which would, with the passage of time or the giving of notice or both,
constitute a default) under, or give rise to a right to terminate, amend,
modify, abandon or accelerate, the Senior Secured Note or Buyer Warrant, any
contract or agreement which is applicable to or binding upon or enforceable
against Buyer.

4.3 Purchase Entirely for Own Account. Buyer hereby represents and warrants that
the Shares, Common Shares and the Warrant are being purchased for Buyer’s own
account and for investment and without the intention of reselling or
redistributing the same, that Buyer has made no agreement with others regarding
any of such Shares, Common Shares and the Warrant and that Buyer’s financial
condition is such that it is not likely that it will be necessary to dispose of
any of such Shares, Common Shares and the Warrant in the foreseeable future.
Buyer is aware that, in the view of the Securities and Exchange Commission, a
purchase of the Shares, Common Shares and the Warrant with an intent to resell
by reason of any foreseeable specific contingency or anticipated change in
market value, or any change in the condition of the Company or its business, or
in connection with a contemplated liquidation or settlement of any loan obtained
for the acquisition of the Shares, Common Shares or the Warrant and for which
the Shares, Common Shares and the Warrant were pledged as security, would
represent an intent inconsistent with the representations set forth above.

 

5



--------------------------------------------------------------------------------

4.4 Reliance Upon Seller’s Representations. Buyer understands that the Shares,
Common Shares and Warrants will not be registered under the Securities Act of
1933, as amended (the “1933 Act”), based on one or more exemptions therefrom,
and that Buyer’s reliance on such exemption is predicated on Seller’s
representations set forth herein. Buyer realizes that the basis for the
exemption may not be present if, notwithstanding such representations Buyer
intends to acquire the Shares, Common Shares or the Warrant for a fixed or
determinable period in the future, or for a market rise, or for sale if the
market does not rise.

4.5 Acknowledgement by Buyer. Buyer hereby acknowledges and agrees that it has
conducted its own independent investigation, verification, review and analysis
of the business, operations, assets, liabilities, results of operations,
financial condition, technology and prospects of the Seller and the Company,
which investigation, review and analysis was conducted by Buyer to the extent
Buyer deemed appropriate, by its representatives. Buyer has had the opportunity
to review the public filings with the Securities and Exchange Commission
relating to Seller and the Company and all documents delivered therewith (the
“SEC Filings”). In entering into this Agreement, Buyer hereby acknowledges that
it has relied solely upon the aforementioned investigation, review and analysis
and not on any factual representations or opinion of Seller or any persons
affiliated with Seller, with respect to matters and operations of Seller and the
Company and Buyer acknowledges and agrees, to the fullest extent permitted by
law, that:

(a) Neither Seller nor any of its directors, officers, partners, members,
employees, affiliates, controlling persons, agents, advisors or representatives
makes or has made any oral or written representation or warranty, either express
or implied (except the specific representations and warranties of the Seller as
set forth in this Agreement), as to the accuracy or completeness of any of the
information reviewed by Buyer; and

(b) Neither Seller nor any of its directors, officers, partners, members,
employees, affiliates, controlling persons, agents, advisors or representatives
shall have any liability or responsibility whatsoever to Buyer or its directors,
officers, partners, employees, affiliates, controlling persons, agents or
representatives on any basis (including in contract or tort, under United States
securities laws or otherwise) based upon any information provided or made
available, to Buyer or its directors, officers, employees, partners, members,
affiliates, controlling persons, advisors, agents or representatives (or any
omissions therefrom), except that the foregoing limitations shall not apply to
Seller insofar as the Seller has made specific representations and warranties
set forth in this Agreement.

4.6 No Further Representations. Buyer acknowledges that neither Seller nor any
of its directors, officers, partners, members, employees, affiliates,
controlling persons, agents, advisors or representatives make any
representations as to the business, properties, financial condition or operating
history of the Company or the success or viability of the business proposed to
be conducted by the Company after the Closing Date.

 

6



--------------------------------------------------------------------------------

4.7 Investment Experience; Risks. Buyer is able to bear the economic risk of the
investment in the Shares, Common Shares and the Warrant. Buyer has knowledge and
experience in financial and business matters, is capable of evaluating the
merits and risks of the prospective investment in the Shares, Common Shares and
Warrant and is able to bear such risks. Buyer understands that an investment in
the Shares, Common Shares and the Warrant is highly speculative but believes
that the investment is suitable for Buyer based upon the investment objectives
and financial needs of Buyer, and has adequate means for providing for its
current financial needs and personal contingencies and has no need for liquidity
of investment with respect to the Shares, Common Shares and the Warrant. Buyer
recognizes that the prospective investment in the Shares, Common Shares and the
Warrant involves a high degree of risk, including, but not limited to, the risks
described in the SEC Filings.

4.8 Accredited Investor. Buyer is an “accredited investor” as defined in Rule
501(a) promulgated under the 1933 Act.

4.9 Restricted Securities. Buyer realizes that (i) the purchase of the Shares,
Common Shares and the Warrant is a long-term investment; (ii) Buyer must bear
the economic risk of investment in the Shares and the Warrant for an indefinite
period of time because the Shares and Warrant have not been registered under the
1933 Act and, therefore, cannot be sold unless they are subsequently registered
under the 1933 Act, or an exemption from such registration is available; and
(iii) the transferability of the Shares and the Warrant is restricted. Buyer is
aware that the Shares and the Warrant may not be sold pursuant to Rule 144
promulgated under the 1933 Act unless the conditions of that Rule are met.

4.10 Exclusivity of Representations. EXCEPT AS PROVIDED HEREIN, BUYER EXPRESSLY
DISCLAIMS ANY AND ALL EXPRESS OR IMPLIED WARRANTIES.

5. Assignment of Rights Under Accompanying Agreements. By execution and delivery
of this Agreement and conditioned upon the consummation of the Prior
Transactions, on the Closing Date, Seller shall grant, assign and transfer to
Buyer Seller’s full right, title and interest in and to: (a) the Stockholders
Agreement; (b) that certain Registration Rights Agreement dated as of April 14,
2004 by and between the Company and the Investors and certain other investors
referenced therein (the “Company Registration Rights Agreement”); and (c) the
Warrant Agreement (collectively, the “Accompanying Agreements”). Buyer hereby
assumes all of the obligations of Seller pursuant to the Accompanying
Agreements.

6. Delivery of Waiver. In addition to any other condition provided for herein,
the Closing of this Agreement is expressly conditioned upon Buyer executing and
delivering that certain Waiver (the “Waiver”) to Company, in the form attached
hereto as Exhibit “D”.

7. Miscellaneous.

7.1 Notice.

(a) Any notice or other communication required or permitted

 

7



--------------------------------------------------------------------------------

hereunder shall be in writing and shall be deemed to have been duly given on
(i) the date of service if served personally; (ii) three (3) business days after
the date of mailing, if mailed by first class mail, registered or certified,
postage prepaid, return receipt requested; or (iii) one (1) business day after
delivery to the courier if sent by private courier guaranteeing next day
delivery, delivery charges prepaid.

(b) Notices shall be sent to the following addresses: (i) if to Buyer, to One
Morningside Drive North, Building B, Suite 300, Westport, Connecticut, 06880,
Attention: General Counsel, or such other address as may hereafter be designated
in writing by Buyer, with a copy to Budd Larner, P.C., 150 John F. Kennedy
Parkway, Short Hills, New Jersey 07078, Attn: James F. Fitzsimmons, Esq.; and
(ii) if to Seller, to One Liberty Square, 12th Floor, Boston Massachusetts
02109, with a copy to Kirkpatrick & Lockhart Nicholson Graham LLP, 599 Lexington
Avenue, New York, NY 10022, Attn: John W. Kaufmann, or such other address as may
hereafter be designated in writing by the applicable Seller.

7.2 Severability. The invalidity of any provision of this Agreement, or part
thereof, shall not affect the validity or enforceability of the remainder of
such provision and/or this Agreement.

7.3. Benefit. All the terms and provisions hereof shall inure to the benefit of
and be binding upon the successors and assigns of the Buyer and the respective
successors and assigns of Seller.

7.4. Counterparts; Facsimile Signatures. This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, and all
of which together shall be deemed to constitute one and the same Agreement. A
facsimile signature to this Agreement of any party shall be considered to have
the same binding legal effect as an original signature

7.5. Headings. The headings of the paragraphs of this Agreement are for
convenience and reference only and do not constitute a part of this Agreement
and in no way modify, interpret or construe the understanding of the parties
hereto.

7.6. Governing Law; Jurisdiction.

(a) This Agreement and the rights and obligations of the parties hereunder shall
be construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to the principles to the conflicts of law thereof.

(b) Each party to this Agreement irrevocable consents and agrees that any legal
action or proceeding with respect to this Agreement and any action for
enforcement of any judgment in respect thereof will be brought in the federal or
state courts located within the jurisdiction of the United Stated District Court
for the Southern District of New York, and, by execution and delivery of this
Agreement, each party to this Agreement irrevocably submits to and accepts for
itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts and appellate courts from any
appeal thereof. Each party to

 

8



--------------------------------------------------------------------------------

this Agreement further irrevocably consents to the service of process out of any
of the aforesaid courts in any such action or proceeding by the mailing of
copies thereof in the manner set forth in Section 7.1 hereof. Each party to this
Agreement hereby irrevocably waives any objection which it may now have or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in any
of the courts referred to above and hereby further irrevocably waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court is an inconvenient forum. Nothing in this Section
shall be deemed to constitute a submission to jurisdiction, consent or waiver
with respect to any matter not specifically referred to herein.

7.7. Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto and may not be changed, nor modified orally, but only
by the amendment to the Agreement in writing, signed by the party against whom
enforcement of any change or modification in sought.

7.8. Integration. This Agreement supersedes all prior agreements and
understandings among the parties to this Agreement and contains the full
understanding of the parties hereto with respect to the subject matter hereof;
and there are no representations, warranties, agreements or undertakings other
than expressly contained herein or therein.

7.9 Interpretation. In all references herein to any parties, persons, entities
or corporations, the use of any particular gender or the plural or singular
number is intended to include the appropriate gender or number as the text of
the within instrument may require

7.10 Modification. This Agreement may be modified or amended only by a written
instrument duly signed by all of the parties hereto or their respective
successors or assigns.

7.11 Assignments and Successors. No party may assign any of its rights under
this Agreement without the prior written consent of the other parties to this
Agreement. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties.

7.12 Benefits Only to Parties. Nothing expressed by or mentioned in this
Agreement is intended or shall be construed to give any person other than the
parties hereto and their respective successors and permitted assigns any legal
or equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of the
parties hereto and their respective successors and permitted assigns; provided,
however, to the extent that the Company has any rights under the Warrants or
Accompanying Agreements the Company shall be a third party beneficiary of this
Agreement.

7.13 Further Assurances. Each Seller and Buyer, at their own cost and expense,
promptly shall execute such documents and other instruments and take such
further actions as may be reasonably required or desirable to carry out the
provisions hereof and to consummate the transactions contemplated hereby.

 

9



--------------------------------------------------------------------------------

7.14 Waiver of Trial by Jury. EACH OF THE PARTIES HERETO, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER.

7.15 Recitals. The recitals to this Agreement are incorporated herein by this
reference and shall be construed as if they are a part of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Series A Preferred
Stock, Common Stock and Warrant Purchase Agreement as of the date first above
written.

 

 

BUYER:

Velocity Express Corporation,

a Delaware corporation

By:

 

/s/ Edward W. Stone

 

Print Name: Edward W. Stone

Print Title: Chief Financial Officer

 

SELLER: Exeter Capital Partners IV, L.P.

By:

 

Exeter IV Advisors, L.P.,

General Partner

By:

 

Exeter IV Advisors, Inc.,

General Partner

 

By:

 

/s/ Kurt Bergquist

 

Print Name: Kurt Bergquist

Print Title: Vice President

[Signature Page to Series A Preferred Stock, Common Stock and Warrant Purchase
Agreement – Exeter Capital (Share Consideration)]

 

11



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS

TERMS AND CONDITIONS FOR EXCHANGE OF SHARES

1. Agreement to Exchange the Shares; Closing Date.

1.1 Purchase and Sale. At the Closing (as hereinafter defined), the Company will
exchange with Exeter Capital Partners IV, L.P. (“Exeter Capital”) 2,465,418
shares of Common Stock (the “Shares”) of the Company for the Velocity Shares and
Warrant.

2. Deliveries at Closing; Closing Obligations. The purchase and sale of the
Shares (the “Closing”) shall occur (the “Closing Date”) concurrent with or
immediately following the execution and delivery of Purchase Agreement to which
these Terms and Conditions are attached.

2.1 Certain Closing Deliveries

(a) At the Closing, the Company shall deliver to Exeter Capital one or more
stock certificates representing the Shares, each such certificate to be
registered in the name of Exeter Capital.

(b) At the Closing, the Company shall deliver to Exeter Capital an executed copy
of the Registration Rights Agreement.

3. Representations, Warranties of the Company. In addition to those terms
defined above and elsewhere in this Agreement, the following terms shall have
the meanings set forth below:

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.

“Common Stock Equivalent” means any preferred stock, option, warrant,
convertible bond, debt instrument or any other convertible instrument that can
be converted into Common Stock.

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and

 

12



--------------------------------------------------------------------------------

Internet domain names, together with all goodwill associated with each of the
foregoing; (iii) copyrights and copyrightable works; (iv) registrations,
applications and renewals for any of the foregoing; and (v) proprietary computer
software (including but not limited to data, data bases and documentation).

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.

“Nasdaq” means The Nasdaq Stock Market, Inc.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

“Transaction Documents” means this Agreement and the Registration Rights
Agreement.

The Company hereby represents and warrants to Exeter Capital that, except as set
forth in the schedules delivered herewith (collectively, the “Disclosure
Schedules”):

3.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its properties. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not and could not reasonably be expected to have a
Material Adverse Effect.

3.2 Authorization. The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of this
Agreement and the other Transaction Documents, (ii) the authorization of the
performance of all obligations of the Company under this the Transaction
Documents, and (iii) the authorization, issuance and delivery of the Shares. The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to (i) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium
and similar laws of general applicability, relating to or affecting creditors’
rights generally and (ii) laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

3.3 Capitalization. All of the issued and outstanding shares of the Company’s
and its subsidiaries capital stock have been duly authorized and validly issued
and are fully paid, nonassessable and were issued in full compliance with
applicable state and federal securities law

 

13



--------------------------------------------------------------------------------

and any rights of third parties; the holders thereof have no rights of
rescission with respect thereto and are not subject to personal liability by
reason of being such holders; and none of such securities were issued in
violation of the preemptive rights of any securityholder of the Company or any
of the Subsidiaries or similar contractual rights granted by the Company or any
of the Subsidiaries.

3.4 Valid Issuance. The Shares are duly and validly authorized and, when issued
and paid for, will be validly issued, fully paid and nonassessable, free and
clear of all encumbrances and restrictions, except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws.

3.5 Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than (i) filings that have been made pursuant to
applicable state securities laws, (ii) post-sale filings pursuant to applicable
state and federal securities laws, which were not required to be made prior to
Closing and (iii) such consents as have been previously obtained.

3.6 SEC Filings; Business.

(a) The Company is subject to, and in full compliance with, the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company has made available to Exeter Capital
through the EDGAR system true and complete copies of the Company’s Annual Report
on Form 10-K for the fiscal year ended July 2, 2005 (and any amendments thereto
filed prior to the date of this Agreement), the Company’s Quarterly Reports on
Form 10-Q for the fiscal periods ended October 1, 2005, December 31, 2005 and
April 1, 2006, each of the Company’s Current Reports on Form 8-K filed since
July 2, 2005, and the Company’s proxy statement pertaining to its annual meeting
of stockholders to be held on June 28, 2006 and each other filing made by the
Company with the Securities and Exchange Commission (the “Commission”) under the
Exchange Act (collectively, the “SEC Filings”). The Company has not made any
filings with the Commission under the Exchange Act since July 2, 2005 except for
the SEC Filings and documents that are only required to be furnished to the
Commission. The SEC Filings, when they were filed with the Commission (or, if
any amendment with respect to any such document was filed, when such amendment
was filed), complied in all material respects with the applicable requirements
of the Exchange Act and the rules and regulations thereunder and did not, as of
such date, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. All reports and statements required to be filed by the
Company under the Securities Act of 1933, as amended (the “Securities Act”) and
the Exchange Act have been filed, together with all exhibits required to be
filed therewith. The Company and each of its direct and indirect subsidiaries
(collectively, the “Subsidiaries”) are engaged in all material respects only in
the business described in the SEC Filings, and the SEC Filings contain a
complete and accurate description in all material respects of the business of
the Company and the Subsidiaries.

 

14



--------------------------------------------------------------------------------

(b) Each registration statement and any amendment thereto filed by the Company
and which has become effective since January 1, 2004 pursuant to the Securities
Act and the rules and regulations thereunder, as of the date such statement or
amendment became effective, complied as to form in all material respects with
the Securities Act and did not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein not misleading; and each prospectus
filed pursuant to Rule 424(b) under the Securities Act, as of its issue date and
as of the closing of any sale of securities pursuant thereto did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading,
and the Company will continue to make such filings as is necessary to comply
with the obligations of a company with a class of shares registered pursuant to
Rule 12(g) of the Exchange Act.

3.7 Intentionally Omitted.

3.8 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares will not conflict with or result in a breach or violation of
any of the terms and provisions of, or constitute a default under (i) the
Company’s Certificate of Incorporation or the Company’s Bylaws, both as in
effect on the date hereof (true and complete copies of which have been made
available to Exeter Capital through the EDGAR system), or (ii)(a) any statute,
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company, any Subsidiary or any
of their respective assets or properties, or (b) any agreement or instrument to
which the Company or any Subsidiary is a party or by which the Company or a
Subsidiary is bound or to which any of their respective assets or properties is
subject.

3.9 Title to Properties. Except as disclosed in the SEC Filings and except for
liens, encumbrances and defects that arise in the ordinary course of business
and do not impair the Company’s ownership or use of such properties, the Company
and each Subsidiary has good and marketable title to all real properties and all
other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.

3.10 Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or such
Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

 

15



--------------------------------------------------------------------------------

3.11 ERISA. No “employee pension benefit plan,” “employee welfare benefit plan”
or “multi-employer plan” of the Company (“ERISA Plans”) as such terms are
defined in Sections 3(2), 3(1) and 3(37), respectively, of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or any trust
created thereunder has engaged in a “prohibited transaction” within the meaning
of Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended (the “Code”) which could subject the Company to any material tax penalty
on prohibited transactions and which has not adequately been corrected. No
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the 30-day notice under Section 4043 of ERISA has been waived) has
occurred with respect to any employee benefit plan which might reasonably be
expected to have a Material Adverse Effect.

3.12 Labor Matters.

(a) The Company and the Subsidiaries are in compliance in all material respects
with all applicable federal, state, local and foreign laws and regulations
respecting employment and employment practices, terms and conditions of
employment and wages and hours. Except as set forth in Schedule 3.12 hereto, to
the Company’s Knowledge, there are no pending investigations involving the
Company or any of the Subsidiaries by the U.S. Department of Labor or any other
governmental agency responsible for the enforcement of such federal, state,
local or foreign laws and regulations. To the Company’s Knowledge, there is no
unfair labor practice charge or complaint against the Company or any of the
Subsidiaries pending before the National Labor Relations Board or any strike,
picketing, boycott, dispute, slowdown or stoppage pending or threatened against
or involving the Company or any of the Subsidiaries. Neither the Company nor any
of the Subsidiaries is or ever have been a party to any collective bargaining
agreement, and no collective bargaining agreement is currently being negotiated
by the Company or any of the Subsidiaries. No material labor dispute with the
employees of the Company or any of the Subsidiaries exists or, to the Company’s
Knowledge, is imminent.

(b) Neither the Company nor any of the Subsidiaries is a party to, or bound by,
any employment or other contract or agreement that contains any severance,
termination pay or change of control liability or obligation, including, without
limitation, any “excess parachute payment,” as defined in Section 280G(b) of the
Internal Revenue Code.

(c) Neither the Company nor any Subsidiary has any liability for the improper
classification by the Company of their employees as independent contractors or
leased employees.

3.13 Intellectual Property.

(a) Except as set forth in Schedule 3.13 hereto, all Intellectual Property of
the Company and its Subsidiaries is currently in compliance with all legal
requirements (including timely filings, proofs and payments of fees) and is
valid and enforceable, except where the failure to be in compliance or to be
valid and enforceable has not and could not reasonably be expected to have a
Material Adverse Effect on the Company and its Subsidiaries taken as a whole.
Except as set forth in Schedule 3.13 hereto, no Intellectual Property of the
Company or its Subsidiaries which is necessary for the conduct of Company’s

 

16



--------------------------------------------------------------------------------

and each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted has been or is now involved in any
cancellation, dispute or litigation, and, to the Company’s Knowledge, no such
action is threatened. No patent of the Company or its Subsidiaries has been or
is now involved in any interference, reissue, re-examination or opposition
proceeding.

(b) All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property which are necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted to which the Company or any
Subsidiary is a party or by which any of their assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements”) are valid and binding obligations of the
Company or its Subsidiaries that are parties thereto and, to the Company’s
Knowledge, the other parties thereto, enforceable in accordance with their
terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.

(c) The Company and its Subsidiaries own or have the valid right to use all of
the Intellectual Property that is necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted and for the ownership, maintenance and
operation of the Company’s and its Subsidiaries’ properties and assets, free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned Intellectual Property and Confidential Information, other than
licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses. The Company and its Subsidiaries have a valid and
enforceable right to use all third party Intellectual Property and Confidential
Information used or held for use in the respective businesses of the Company and
its Subsidiaries.

3.14 Environmental Matters. Neither the Company nor any of the Subsidiaries has
been notified in writing that it is liable with respect to obligations under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, or any similar law, statute, rule, regulatory decision or order of any
governmental agency or body or any court, domestic or foreign relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), except for any liability
as would not have a Material Adverse Effect, and it is not aware of any facts or
circumstances which could reasonably be expected to result in any such
liability. The Company and the Subsidiaries are in substantial compliance with
all applicable existing Environmental Laws, except for such instances of
non-compliance which would not have a Material Adverse Effect. The term
“Hazardous Material” means (i) any “hazardous substance” as defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (ii) any “hazardous waste” as defined by the Resource Conservation and
Recovery Act, as amended, (iii) any petroleum or petroleum product, (iv) any
polychlorinated biphenyl and (v) any pollutant or

 

17



--------------------------------------------------------------------------------

contaminant or hazardous, dangerous or toxic chemical, material, waste or
substance regulation under or within the meaning of any other Environmental Law.
To the Company’s Knowledge, no disposal, release or discharge of “Hazardous
Material” has occurred on, in, at or about any of the facilities or properties
of the Company or any of the Subsidiaries, except for any such disposal, release
or discharge which is in compliance with Environmental Laws or which would not
have a Material Adverse Effect. Except as described in the SEC Filings, to the
Company’s Knowledge: (A) there has been no storage, disposal, generation,
transportation, handling or treatment of hazardous substances or solid wastes by
the Company or any of the Subsidiaries (or to the Company’s Knowledge, any of
its predecessors in interest) at, upon or from any of the property now or
previously owned or leased by the Company or any of the Subsidiaries in
violation of any applicable law, ordinance, rule, regulation, order, judgment,
decree or permit or which would require remedial action which has not been
taken, under any applicable law, ordinance, rule, regulation, order, judgment,
decree or permit, except for such violations and failures to take remedial
action which would not result in, singularly or in the aggregate, a Material
Adverse Effect; and (B) there has been no material spill, discharge, leak,
emission, injection, escape, dumping or release of any kind onto such property
or into the environment surrounding such property by the Company or any of the
Subsidiaries of any solid waste or Hazardous Materials, except for such spills,
discharges, leaks, emissions, injections, escapes, dumping or releases which
would not result in, singularly or in the aggregate, a Material Adverse Effect.

3.15 Litigation. There is no action, suit, proceeding, litigation or
governmental proceeding pending or, to the Company’s Knowledge, threatened or
contemplated against (or circumstances that are reasonably likely to give rise
to the same), or involving the properties or businesses of, the Company or any
of the Subsidiaries which questions the validity of any of the capital stock of
the Company (including, without limitation, the Shares) or any of the
Subsidiaries, this Agreement or any of the other Transaction Documents, or of
any action taken or to be taken by the Company or any of the Subsidiaries
pursuant to or in connection with this Agreement or any of the other Transaction
Documents. Except as described on Schedule 3.15, there are no pending actions,
suits or proceedings against or affecting the Company, its Subsidiaries or any
of its or their properties involving an amount in controversy in excess of
$150,000; and to the Company’s Knowledge, no such actions, suits or proceedings
are threatened or contemplated.

3.16 Financial Statements. The consolidated financial statements of the Company
and the Subsidiaries together with the related notes thereto included in the
Annual Report on Form 10-K and the most recent Quarterly Report on Form 10-Q
included among the SEC Filings fairly present in all material respects the
financial position, income, changes in stockholders’ equity, cash flow and
results of operations of the Company and the Subsidiaries at the respective
dates and for the respective periods to which they apply, and such financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis (“GAAP”) throughout
the periods involved (except as may be disclosed therein or in the notes
thereto, and, in the case of quarterly financial statements, as permitted by
Form 10-Q under the Securities Act). Except as set forth in the financial
statements of the Company set forth in the Annual Report on Form 10-K and the
most recent Quarterly Report on Form 10-Q included among the SEC Filings, since
the date of the latest financial statements included in the most recent
Quarterly Report on Form 10-Q included among

 

18



--------------------------------------------------------------------------------

the SEC Filings: (i) neither the Company nor any of its Subsidiaries has
incurred any liabilities, contingent or otherwise, except those incurred in the
ordinary course of business, consistent (as to amount and nature) with past
practices, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect; (ii) there has been no
material adverse change or development involving a prospective material change
in the condition, financial or otherwise, or in the earnings, business,
prospects or results of operations of the Company and the Subsidiaries, taken as
a whole, whether or not arising in the ordinary course of business;
(iii) neither the Company nor any Subsidiary has entered into any material
transaction other than in the ordinary course of business; and (iv) the Company
has not declared or paid any dividend or made any other distribution on or in
respect of its capital stock. The outstanding debt, the property, both tangible
and intangible, and the businesses of each of the Company and the Subsidiaries
conform in all material respects to the descriptions thereof contained in the
Annual Report on Form 10-K and the most recent Quarterly Report on Form 10-Q
included among the SEC Filings.

3.17 Insurance Coverage. The Company and each Subsidiary maintains in full force
and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary, and the Company reasonably believes such insurance
coverage to be adequate against all liabilities, claims and risks against which
it is customary for comparably situated companies to insure.

3.18 Compliance with Nasdaq Continued Listing Requirements. The Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and is approved for
listing on the Nasdaq Capital Market under the symbol “VEXP”. The Company is in
compliance with applicable Nasdaq continued listing requirements. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Company’s Common Stock on the
Nasdaq Capital Market and the Company has not received any notice of, nor to the
Company’s Knowledge is there any basis for, the delisting of the Common Stock
from the Nasdaq Capital Market. The Company has taken no action that was
designed to terminate trading of the Common Stock on the Nasdaq Capital Market,
nor has the Company received any notification that the Commission or Nasdaq is
contemplating terminating such trading.

3.19 No Directed Selling Efforts or General Solicitation. Neither the Company,
nor, to the Company’s Knowledge, any Affiliate of the Company, nor any Person
acting on its behalf has conducted any general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act)
in connection with the offer or sale of any of the Shares.

3.20 No Integrated Offering. Neither the Company nor, to the Company’s
Knowledge, any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Company on Section 4(2) and/or Regulation D for
the exemption from registration for the transactions contemplated hereby or
would require registration of the Shares under the Securities Act.

 

19



--------------------------------------------------------------------------------

3.21 Private Placement. Assuming the truth and accuracy of Exeter Capital’s
representations set forth in Section 4 of this Agreement, the offer and sale of
the Securities to Exeter Capital as contemplated hereby is exempt from the
registration requirements of the Securities Act.

3.22 Questionable Payments. Neither the Company nor any of the Subsidiaries has,
nor, to the Company’s Knowledge, has any officer, director or employee of the
Company or any of the Subsidiaries or any other person acting on behalf of the
Company or any of the Subsidiaries, for the benefit of the Company or any such
Subsidiaries at any time during the last five years, (i) made any unlawful gift
or contribution to any candidate for federal, state, local or foreign political
office, or failed to disclose fully any such gift or contribution in violation
of law, or (ii) made any payment to any federal, state, local or foreign
governmental officer or official, which would be reasonably likely to subject
the Company or any of the Subsidiaries to any damage or penalty in any civil,
criminal or governmental litigation or proceeding (domestic or foreign). Each of
the Company’s and the Subsidiaries’ internal accounting controls are sufficient
to cause the Company and the Subsidiaries to comply in all material respects
with the Foreign Corrupt Practices Act of 1977, as amended.

3.23 Transactions with Affiliates. Except as disclosed in the SEC Filings and
except for the Expense Reimbursement Agreement by and between the Company and TH
Lee Putnam Ventures, none of the officers, directors or 5% or greater
stockholders of the Company, and to the Company’s Knowledge none of their
respective Affiliates and, to the Company’s Knowledge, none of the employees of
the Company is presently a party to any transaction with the Company or any
Subsidiary (other than as holders of stock options and/or warrants, and for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

3.24 Internal Controls. Except as described in the SEC filings, the Company is
in material compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to the Company. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as described in the SEC
Filings, the Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-13 and 15d-13) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company, including the Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed period report under the
Exchange Act, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of the end of the period covered by

 

20



--------------------------------------------------------------------------------

the most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. The Company maintains and will continue
to maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the Exchange Act.

3.25 Stabilization. None of the Company, any of the Subsidiaries or, to the
Company’s Knowledge, any Affiliate of the Company or any Subsidiary, has taken
or will take, directly or indirectly, any action designed to or which has
constituted or which might be expected to cause or result in, under the Exchange
Act or otherwise, stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Shares or otherwise.

3.26 Taxes. Each of the Company and the Subsidiaries has filed all income and
franchise tax returns required to be filed (after giving effect to all
permissible extensions) through the date hereof by it in any jurisdiction, and
has paid all taxes shown to be due on such returns or claimed to be due from
such entities, other than those being contested in good faith, except where the
failure to so file or pay would not have a Material Adverse Effect. All tax
liabilities, including those being contested by the Company or the Subsidiaries
are adequately reserved for in the Company’s financial statements (in accordance
with GAAP). No tax deficiency has been asserted and no tax proceedings are
pending or, to the Company’s Knowledge, are threatened against the Company or
any of the Subsidiaries which, if adversely determined would have a Material
Adverse Effect, and to the Company’s Knowledge, no such deficiency or proceeding
is contemplated.

3.27 No Transfer Tax. No transfer tax, stamp duty or other similar tax is
payable by or on behalf of Exeter Capital in connection with (i) the issuance by
the Company of the Shares, (ii) the purchase by Exeter Capital of Shares from
the Company or (iii) the consummation by the Company of any of its obligations
under this Agreement.

3.28 Not Investment Company. The Company is not an “investment company” or a
company controlled by an “investment company” or, to the Company’s Knowledge, an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

4. Representations, Warranties and Covenants of Exeter Capital.

4.1 Exeter Capital Knowledge and Status. Exeter Capital represents and warrants
to, and covenants with, the Company that: (i) it is an “accredited investor” as
defined in Regulation D under the Securities Act and has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Shares, and has such business and financial experience
as is required to give it the capacity to utilize the information received, to
evaluate the risks involved in purchasing the Shares, and to protect its own
interests in connection with the purchase of the Shares and is able to bear the
risks of an investment in the Shares; (ii) it understands that the Shares are
“restricted securities” and have not been registered under the Securities Act
and is acquiring the number of Shares set forth on

 

21



--------------------------------------------------------------------------------

the Exhibit A hereto in the ordinary course of its business and for its own
account for investment only, has no present intention of distributing any of
such Shares and has no arrangement or understanding with any other persons
regarding the distribution of such Shares; (iii) it will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares except in compliance with the Securities Act, applicable state securities
laws and the respective rules and regulations promulgated thereunder; and
(iv) it has, in connection with its decision to purchase the number of Shares
set forth on the signature page hereto, relied only upon the representations and
warranties of the Company contained herein. Exeter Capital understands that the
Shares to be issued to it have not been registered under the Securities Act, or
registered or qualified under any state securities law in reliance on specific
exemptions therefrom, which exemptions may depend upon, among other things, the
bona fide nature of its investment intent as expressed herein, and it is able to
bear the economic risk of holding the Shares for an indefinite period of time
and can afford a complete loss of its investment.

4.2 International Actions. Exeter Capital acknowledges, represents and agrees
that no action has been or will be taken in any jurisdiction outside the United
States by the Company that would permit an offering of the Shares, or possession
or distribution of offering materials in connection with the issue of the
Shares, in any jurisdiction outside the United States.

4.3 Registration Required. Exeter Capital hereby covenants with the Company not
to make any sale of the Shares without complying with the provisions of this
Agreement and the Registration Rights Agreement, and without effectively causing
the prospectus delivery requirement under the Securities Act to be satisfied
(unless Exeter Capital is selling such Shares in a transaction not subject to
the prospectus delivery requirement), and it acknowledges that the certificates
evidencing the Shares will be imprinted with a legend that prohibits their
transfer except in accordance therewith. Exeter Capital acknowledges that as set
forth in, and subject to the provisions of, the Registration Rights Agreement,
there may occasionally be times when the Company, based on the advice of its
counsel, determines that it must suspend the use of the prospectus forming a
part of the Registration Statement until such time as an amendment to the
Registration Statement has been filed by the Company and declared effective by
the Commission or until the Company has amended or supplemented such prospectus.

4.4 Power and Authority. Exeter Capital further represents and warrants to, and
covenants with, the Company that (i) it is duly organized and in good standing
in the jurisdiction of its organization, (ii) it has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and (ii) this
Agreement has been duly authorized, executed and delivered, and constitutes a
valid and binding obligation of it enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

22



--------------------------------------------------------------------------------

4.5 Prohibited Transactions. During the last thirty (30) days prior to the date
hereof, neither Exeter Capital nor any Affiliate of Exeter Capital, which
(x) had knowledge of the transactions contemplated hereby, (y) has or shares
discretion relating to Exeter Capital’s investments or trading or information
concerning Exeter Capital’s investments, including in respect of the Shares, or
(z) is subject to Exeter Capital’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”), has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the Exchange Act) with respect to the Common Stock, granted any other
right (including, without limitation, any put or call option) with respect to
the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Shares (each, a “Prohibited Transaction”).
Prior to the earliest to occur of (i) the termination of this Agreement,
(ii) the effective date for the registration of the Shares, or (iii) 180 days
after the Closing Date, Exeter Capital shall not, and shall cause its Trading
Affiliates not to, engage, directly or indirectly, in a Prohibited Transaction.

4.6 No Tax or Legal Advice. Exeter Capital understands that nothing in this
Agreement, or any other materials presented to Exeter Capital in connection with
the purchase and sale of Shares hereunder constitutes legal, tax or investment
advice. Exeter Capital has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares.

5. Company Covenants.

5.1 Maintain Listing. The Company will use commercially reasonable efforts to
maintain the listing of its common stock on the Nasdaq Capital Market or a
recognized securities exchange registered with the Securities and Exchange
Commission.

5.2 Regulation D Notice. The Company agrees to file a Notice of Sale of
Securities pursuant to Regulation D, Section 4(6), and/or Uniform Limited
Offering Exemption on Form D with respect to the Shares as required under
Regulation D and to provide a copy thereof to Exeter Capital promptly after such
filing.

5.3 Restriction on Integrated Offering. The Company shall not, and it shall use
reasonable efforts to ensure that no Affiliate of the Company will, “offer,”
“sell” or solicit offers to buy or otherwise negotiate in respect of any
“security” (as each of such terms are defined in the Securities Act) which could
be integrated with the sale of the Shares in a manner that would require the
registration of the Shares under the Securities Act

6. Filing of Form 8-K. To the extent required by law, no later than the fourth
trading day following the Closing Date, the Company will file a Current Report
on Form 8-K attaching copies of the Transaction Documents. In addition, the
Company will make such other filings and notices in the manner and time required
by the Commission or Nasdaq.

7. Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Company and Exeter
Capital herein shall survive the execution of this Agreement, the delivery to
Exeter Capital of the Shares being purchased and the payment therefore.

 

23



--------------------------------------------------------------------------------

8. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or electronic mail, or (B) if
delivered from outside the United States, by International Federal Express (or
comparable service) or facsimile or electronic mail, and shall be deemed given
(i) if delivered by first-class registered or certified mail domestic, three
business days after so mailed, (ii) if delivered by nationally recognized
overnight carrier, one (1) business day after so mailed, (iii) if delivered by
International Federal Express (or comparable service), two (2) business days
after so mailed, (iv) if delivered by facsimile or electronic mail, upon
electric confirmation of receipt and shall be delivered as addressed as follows:

(a)     if to the Company, to:

Velocity Express Corporation

One Morningside Drive North

Building B – Suite 300

Westport, CT 06880

Attention:

Telephone: (952)                         

Telecopy: (952)                         

With a copy to:    Briggs and Morgan, P.A.

2200 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Attn: Avron L. Gordon

Telephone: (612) 977-8400

Telecopy: (612) 977-8650

Email: agordon@briggs.com

Budd Larner, PC

150 John F. Kennedy Parkway

Short Hills, NJ 07078

Attn: James F. Fitzsimmons Esq.

Telephone (973) 315-4800

Telecopy: (973) 379-7734

(b) if to Exeter Capital, at its address on Exhibit A hereto, or at such other
address or addresses as may have been furnished to the Company in writing.

9. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and Exeter Capital.

 

24



--------------------------------------------------------------------------------

10. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

11. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York. Service of process
in connection with any suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of the courts of the State of New York in any such suit,
action or proceeding and to the laying of venue exclusively in New York. Each
party hereto irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

13. Amendment and Waiver. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and Exeter Capital.

14. Counterparts and Facsimiles. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. This Agreement may also be executed and
delivered via facsimile, which shall be deemed an original.

15. Confidential Disclosure Agreement. Notwithstanding any provision of this
Agreement to the contrary, any confidential disclosure agreement previously
executed by the Company and Exeter Capital in connection with the transactions
contemplated by this Agreement shall remain in full force and effect in
accordance with its terms following the execution of this Agreement and the
consummation of the transactions contemplated hereby.

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Exeter Capital. Exeter Capital may assign
any or all of its rights under this Agreement to any Person to whom Exeter
Capital assigns and transfers the Shares, provided that such transferee
(i) makes the representations of Exeter Capital under this Agreement, and
(ii) agrees in writing to be bound with respect to the transferred Shares, by
the provisions hereof that apply to Exeter Capital.

[Signature on Following Page]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have read and hereby agree to the Terms and
Conditions for Exchange of Shares:

 

Velocity Express Corporation,

a Delaware corporation

By:

 

/s/ Edward W. Stone

Print Name: Edward W. Stone

Print Title:   Chief Financial Officer

 

Exeter Capital Partners IV, L.P.

By:

 

Exeter IV Advisors, L.P.,

General Partner

By:

 

Exeter IV Advisors, Inc.,

General Partner

 

By:

 

/s/ Kurt Bergquist

Print Name: Kurt Bergquist

Print Title:   Vice President

[Signature Page for Terms and Conditions for Exchange of Shares]

 

26



--------------------------------------------------------------------------------

Schedule 3.12

Labor Matters

The California EDD is conducting an investigation of the classification of the
Company’s independent contractors.

 

1



--------------------------------------------------------------------------------

Schedule 3.13

Intellectual Property

The Company anticipates that it will initiate concurrent use proceedings in
order to clarify territorial rights with respect to two “Velocity” trademark
registrations (Velocity and Velocity Express). See attached correspondence from
Keith B. Willhelm to James C. Lindvall dated March 31, 2006 and Settlement
Agreement by and between Velocity Courier, Inc. and Velocity Express, Inc. dated
November 30, 2000.

 

1



--------------------------------------------------------------------------------

Schedule 3.15

Litigation

[To be completed]

 

2



--------------------------------------------------------------------------------

EXHIBIT B

STOCK AND WARRANT POWER

FOR VALUE RECEIVED, the undersigned, does, effective as of July 3, 2006 hereby
sell, assign and transfer unto VELOCITY EXPRESS CORPORATION: (i) Sixty Five
Thousand Six Hundred Seventeen (65,617) shares of Series A Preferred Stock of
CD&L, Inc., a Delaware corporation; (ii) Three Hundred Twenty Eight Thousand
Eighty Four (328,084) shares of Common Stock of CD&L, Inc., a Delaware
corporation; and (iii) a Warrant entitling the undersigned to purchase up to
Eighty Four Thousand Three Hundred Seventy Five (84,375) shares of Common Stock
of CD&L, Inc., a Delaware corporation, represented by Stock Certificates No.
         and No         and Warrant No.         , respectively, and does hereby
irrevocably constitute and appoint the Secretary of the said corporation as
attorney to transfer said stock and warrant on the books of said corporation
with full power of substitution in the premises.

IN WITNESS WHEREOF, the undersigned has set his hand as of the 3rd day of July,
2006.

 

[Medallion Guarantee]    

Exeter Capital Partners IV, L.P., a Delaware

limited partnership

     

By:

 

Exeter IV Advisors, L.P.,

General Partner

     

By:

  Exeter IV Advisors, Inc.,
General Partner

By:

 

/s/ Edmund Go

   

By:

 

/s/ Kurt Bergquist

     

Print Name: Kurt Bergquist

     

Print Title:   Vice President

[Stock and Warrant Power for Exeter Capital Series A Purchase Agreement (Share
Consideration)]

 

3



--------------------------------------------------------------------------------

EXHIBIT C

REGISTRATION RIGHTS AGREEMENT

 

4



--------------------------------------------------------------------------------

EXHIBIT D

WAIVER

 

5